Citation Nr: 0109716	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


1.  Entitlement to service connection for a circulation 
disorder, a skin disorder, and peripheral neuropathy 
secondary to cold exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased (compensable) rating for 
uveitis.

6.  Entitlement to the assignment of an initial compensable 
rating for residuals of a  fracture of the left wrist.

7.  Entitlement to the assignment of an initial compensable 
rating for hearing loss of the left ear.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1988.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied claims of entitlement to 
service connection for PTSD, hearing loss of the right ear, 
tinnitus, a circulation disorder, a skin disorder, and 
peripheral neuropathy due to cold exposure.  The RO also 
denied entitlement to a compensable evaluation for uveitis.  
The RO granted service connection for a fracture of the left 
wrist and for hearing loss of the left ear, and assigned 
noncompensable initial evaluations for those disabilities.  
The veteran disagreed with these determinations in late 
January 1999, and a statement of the case was issued in 
August 1999.  The appellant submitted a timely substantive 
appeal in December 1999.  

The veteran's claims of entitlement to service connection for 
PTSD, right ear hearing loss, tinnitus, a circulation 
disorder, a skin disorder, and peripheral neuropathy due to 
cold exposure; and the claims for the assignment of 
compensable ratings for residuals of a fracture of the left 
wrist and hearing loss of the left ear are addressed in the 
REMAND appended to this decision.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained.  

2.  The veteran's service-connected uveitis has been 
quiescent or nonactive in recent years and is not currently 
manifested by impairment of visual acuity, loss of visual 
field, pain, episodic incapacity, or the need for rest 
periods.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
uveitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 4.84a, Diagnostic Code 6000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There is no indication that there 
are any additional relevant treatment records available, or 
other pertinent evidence, that has not already been obtained.  
The requirements regarding notice which must be provided to 
the veteran pursuant to the Act, to include the evidence 
needed to support the claim for a higher rating, have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.  Under these 
circumstances, and in view of the fact that the veteran has 
been provided a VA eye examination for the specific purpose 
of evaluating his uveitis, the Board finds that there has 
been substantial compliance with the new legislation and that 
no useful purpose would be served by delaying appellate 
review for any additional development.   

By a claim submitted in October 1988, shortly after the 
veteran's service discharge, he sought service connection for 
uveitis in both eyes.  That claim was granted in June 1989, 
effective from September 1988.  The veteran's disability due 
to uveitis was evaluated as noncompensable under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6000. 
The veteran contends that his service-connected uveitis has 
increased in severity and warrants a compensable rating. 

On VA examination conducted in October 1998, the veteran 
complained of occasional burning and irritation of both eyes.  
He had no complaints of blurred vision or sensitivity to 
light.  He was under no ocular treatment.  The conjunctiva 
showed mild injection, bilaterally, with some chronic 
blepharitis changes.  Slit lamp examination disclosed no 
evidence of inflammation.  Indirect ophthalmoscopic dilated 
examination was unremarkable.  There was no evidence of any 
visual field defect.  The veteran's corrected vision in each 
eye was 20/20, both for near and far vision.  The examiner 
assigned a diagnosis of anterior uveitis, not active at this 
time.  The examiner also noted that both eyes were quiet, 
there was no sign of inflammation, and that there were 
changes of chronic blepharitis present.  The veteran was 
advised to use ocular tears as needed for eye irritation. 

Uveitis, in chronic form, is evaluated from 10 percent to 100 
percent disabling for impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  38 C.F.R. 4.84a, Diagnostic 
Code 6000.  

In this case, the evidence reflects that the veteran does not 
meet any of the criteria used to evaluate uveitis.  He does 
not have impairment of visual acuity, as his corrected vision 
is 20/20 in each eye, both for near vision and for far 
vision.  The examiner specified that the veteran had no 
visual field loss.  The medical evidence establishes that the 
veteran has not required treatment for uveitis or experienced 
pain, incapacity, or need for rest periods, during the 
pendency of this claim.  It was specifically reported upon 
the most recent VA conmpensation (eye) examination that both 
eyes were quiet with no evidence of uveitis.  The examiner 
did note that the veteran had occasional eye irritation due 
to blepharitis, and some chronic blepharitis changes, but 
such was not attributed to uveitis, and the veteran has not 
sought or been granted service connection for blepharitis.  
(Blepharitis is an inflammation of the eyelids (Beaty v. 
Brown, 6 Vet. App. 532, 535 (1994)), whereas uveitis is an 
inflammation of part or all of the vascular middlecoat of the 
eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1785 (28th ed. 
1994); Norris v. West, 11 Vet. App. 219 (1998).)

The medical evidence does not show active uveitis in recent 
years, nor does it show impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, due to 
uveitis.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
a compensable rating for uveitis is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

The claim for a compensable rating for uveitis is denied.


REMAND

The veteran had active service from May 1968 to August 1988.  
He contends, in essence, that during or as a result of his 
military service, he incurred PTSD, hearing loss of the right 
ear, tinnitus, a circulation disorder, a skin disorder, and 
peripheral neuropathy due to cold exposure.  There is no 
evidence that he has been afforded VA examination to 
determine whether the claimed disorders are causally linked 
to service.  Given the nature of the veteran's contentions on 
appeal, it is the Board's judgment that he is entitled to VA 
examinations to determine whether there is a nexus between 
the claimed disorders and service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).

Similarly, as the evidence does not disclose that the veteran 
has been afforded an examination to evaluate his service-
connected left wrist disability, such examination must be 
conducted.  VA had an affirmative duty to arrange for another 
medical examination in order to ascertain the current degree 
of severity of the veteran's left wrist disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The claim of entitlement to an increased (compensable) 
initial evaluation for hearing loss, left ear, may be 
affected by the outcome of the veteran's claim for service 
connection for hearing loss of the right ear.  Accordingly, 
the claim for a compensable initial evaluation for left ear 
hearing loss must be deferred pending the development of the 
claim for service connection for hearing loss, right ear.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
sources of treatment, whether private or 
VA, for any of the claimed disorders or 
service-connected disabilities, including 
proximate to service or during the 
pendency of this claim.  After securing 
any necessary release, the RO should 
assist the veteran in requesting copies 
of such records as contemplated under the 
VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, or the like which might 
contain evidence regarding any claimed 
disorder or the severity of any service-
connected disability. 

3.  The veteran should be afforded VA 
psychiatric, audiology and ear, and 
additional medical examinations as 
necessary to determine the etiology of 
his claimed PTSD, hearing loss of the 
right ear, tinnitus, a circulation 
disorder, skin disorder, and peripheral 
neuropathy.  For each claimed disorder 
present, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the 
disorder began during or is causally 
linked to any incident of active service 
(May 1968 to August 1988), to include 
cold exposure. The claims folder must be 
provided to and reviewed by the 
examiners.  Any diagnostic tests or 
additional examinations deemed necessary 
should be accomplished.  Each examiner 
should state the examination findings, 
historical evidence, and medical 
principles on which any opinion is based. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a fracture of the left 
wrist.  The evaluation must include full 
range of motion studies, as well as any 
other indicated tests.  In accordance 
with 38 C.F.R. §§ 4.40, 4.45; and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare- 
up, that fact should be stated.  The 
claims folder must be provided to and 
reviewed by the examiner.  

5.  The requested audiology examination 
noted in paragraph # 3 must determine the 
hearing acuity of both ears.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

7.  After all claims have been 
readjudicated, if any benefit requested 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


